Title: General Orders, 31 October 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near York Wednesday October 31 1781
                     Parole Holland
                     Countersigns Seville Gascony
                  
                  For the Day Tomorrow
                  Brigadier General HazenLieutenant Colonel CochranMajor GrahamBrigade Major FullertonGeneral Wayne’s brigade for Guard and Fatigue in Yorktown and Hazen’s for levelling the works tomorrow.
                  The Quartermaster General is requested to point out a House in York or elsewhere convenient for a Provost.
                  Notwithstanding the repeated Orders for that purpose it is reported there are yet many Carcases unburied in the environs of the Camp.
                  The General therefore desires that the Quartermaster General may send a person to reconnoitre the ground betwist the French and American camps and in general the whole environs of the American Camp and the town of York, who if he finds occasion will apply for a party and conduct them to the places where the carcases are.
                  The Order of the 25th instant prohibiting the discharging of fire arms in the vicinity of Camp not being attended to the General Officer of the day is requested to send out Patroles to detect and apprehend all stragglers with fire arms; every soldier so detected is to receive thirty lashes on his bare back at the head of the Corps he belongs to without trial, the first time the Corps assembles after his being apprehended.
                  Colonel White of the first regiment of dragoons being favored with an opportunity by the arrival of the Northern Army to request a hearing by Court martial upon the Charges exhibited against him by Captain Heard of the 4th regiment of light dragoons in the Year 1779 and having obtained the Commander in Chief’s permission for that purpose informed Captain Heard officially of his determinations and requested him to prepare his Evidence accordingly.
                  In consequence of which Captain Heard replied that upon investigation he found that his Charges against Colonel White were grounded upon Misinformation and expressed his Wishes to withdraw them.
                  The General in order that this declaration may have its proper Effect and that Colonel White may be totally freed from the aspersions cast on his Character in consequence of the Charges alluded to Directs it to be Published to the Army.  The General cannot forbear adding that Accusations of so serious a nature should be made with the most scrupulous caution—an Officer’s Character being too sacred to be impeached with Levity or without a sufficient foundation.
                  Colonel Vose is appointed President of the General Court martial now sitting vice Colonel Ogden ordered out of Camp on particular Duty.
                  Captain John Bankson of the Second Pennsylvania regiment is appointed Inspector pro: tem: to the troops under the Orders of Major General St Clair.
                  He is to be obeyed and respected accordingly.
                  After Orders
                  Major Woodson is appointed for the day tomorrow vice Major Graham indisposed.
               